UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                             Case No. 1:20-cr-00188 (JSR)
                   -against-
                                                             (ECF Case)
 RUBEN WEIGAND,

                      Defendant.



                               NOTICE OF FILING OF LETTER

       PLEASE TAKE NOTICE that attached is a letter to Hon. Jed S. Rakoff from Andrew J.

Levander dated October 3, 2020 re: Bail Conditions.

Dated: New York, New York
       October 3, 2020                          DECHERT LLP


                                                By: /s/ Andrew J. Levander
                                                    Andrew J. Levander
                                                andrew.levander@dechert.com
                                                Three Bryant Park
                                                1095 Avenue of the Americas
                                                New York, New York 10036-6797
                                                Tel.:(212) 698-3500
                                                Fax: (212) 698-3599

                                                Attorneys for Ruben Weigand
